DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 9/29/2022.
Claims 1-26 are pending.
Claims 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 112 
In view of the amendments, the rejection of the claims under 35.U.S.C. 112 has been withdrawn.
Claim Rejections - 35 USC § 102 - Tal et al (U.S. 2015/0374982 Al) (hereinafter "Tal").
Applicant argues that Tal fails to teach the amended claim 1 because Tal fails to teach an electrode mount configured to engage an external neck region of the patient; a plurality of electrodes attached to the mount and further configured to couple to the external neck region of the patient, as claimed. Instead Tal discloses an intrusive system where the elongated member is inserted inside the patient's esophagus. 
The examiner ha reviewed the applicant’s arguments and respectfully disagrees. The claims as recited are directed to an apparatus and therefore the claims as recited require: 1.  an electrode mount 2.  a plurality of electrodes attached to the mount 3. at least one lead extending from the mount and having a conductor for each of the plurality of electrodes; 4. a connector located on a distal end of the at least one lead opposite the mount, the connector configured to be removably attached to an electrical generator. The recitation that the electrode mount is “configured to engage an external neck region of the patient” and the plurality of electrodes attached to the mount are “configured to couple to the external neck region of the patient” is intended use. Further Tal teaches that the elongate member (i.e. electrode mount, e.g. 11 Fig.1) may be an elastic rod (e.g. [0077]) and therefore the electrode mount is capable of engaging an external neck of a patient so that the plurality of electrodes on the elastic electrode mount are configured to couple the external neck of the patient. Further the term “removably attached” does not add any structure to the connector, since Tal teaches a lead connected to the controller (e.g. 13 Fig. 1), it necessarily comprises a connector that is removably attached. Therefore the rejection is maintained.
 However for the sake of compact prosecution, the claims are also rejected under 35.U.S.C. 103 with teachings of a connector that is removably attached to an electrical generator as discussed below. 
Claim Rejections - 35 USC § 102 - Goldwasser et al (U.S. 2017/0252562 Al) (hereinafter "Goldwasser"). 
Independent Claim 1 has been amended to recite a connector located on a distal end of the at least one lead opposite the mount, the connector configured to be removably attached to an electrical generator. Applicant argues that Goldwasser neither teaches nor suggests that the connector, the conductors and the electrodes are sized and configured to carry an amount of electrical energy sufficient to reduce a passageway associated with the upper esophageal sphincter after general anesthesia induction, as claimed. 
While Goldwasser does teach that the electrodes on the mount may be connected to a controller via a physical connection (e.g. wire lead etc., e.g. [0063], [0134]), the connector must be present to connect the physically connected wire to the controller. Further the term “removably attached” does not add any structure to the connector. However for the sake of prosecution, the claims are now rejected as discussed below. 
 Further with respect to the argument that Goldwasser does not teach the connector, the conductors and the electrodes are sized and configured to carry an amount of electrical energy sufficient to reduce a passageway associated with the upper esophageal sphincter after general anesthesia induction, as claimed, the examiner respectfully disagrees. The claim 1 as recited does not recite any specific parameters or sizes for the connector, conductors and electrodes and does not recite any parameters of stimulation.  Since Goldwasser teaches a transcutaneous electrical stimulation device that applies electrical stimulation to the neck of the patient with an amplitude between about 1-40 mA (e.g. [0026]) and similar frequency ranges, they teach that the conductors and the electrodes are sized and configured to carry an amount of electrical energy sufficient to substantially fully close the upper esophageal sphincter after general anesthesia induction as claimed. 
Claim Rejections - 35 USC § 103 
Due to the reasons discussed above, the rejection of dependent claims 2-5, 6 and 15 is maintained. 
Claim Rejections - 35 USC § 102/103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 11-14, 16 and 17 are rejected under 35 U.S.C. 102 Tal et al (U.S. Patent Application Publication Number: US 2015/0374982 A1, hereinafter “Tal”- PREVIOUSLY CITED) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tal et al (U.S. Patent Application Publication Number: US 2015/0374982 A1, hereinafter “Tal”- PREVIOUSLY CITED) in view of Martins et al (U.S. Patent Application Publication Number: US 2016/0310730 A1, hereinafter “Martins”) OR Hamdy (U.S. Patent Application Publication Number: US 2008/0009810 A1, hereinafter “Hamdy”).









Regarding Claims 1, 3 and 5, Tal teaches a system for closing an upper esophageal sphincter of a patient (e.g. Abstract, Figs. 1A, B, [0076]-[0079]), the system comprising:
an electrode mount (e.g. 11 Figs 1A, B, [0077] I,e, the electrode mount is an elastic rod and is therefore capable of being applied to an external neck region) configured to engage an external neck region of the patient (Note: the phrase “configured to engage an external neck region” is interpreted as intended use); 
a plurality of electrodes (e.g. 12 Figs 1A, B, [0076], [0077]) attached to the mount and further configured to couple to the external neck region of the patient (As discussed above, the recitation that the electrode mount is “configured to engage an external neck region of the patient” and the plurality of electrodes attached to the mount are “configured to couple to the external neck region of the patient” is intended use. Since Tal teaches that the elongate member (i.e. electrode mount, e.g. 11 Fig.1) may be an elastic rod (e.g. [0077]) and therefore the electrode mount is capable of engaging an external neck of a patient so that the plurality of electrodes on the elastic electrode mount are configured to couple the external neck of the patient);
at least one lead extending from the mount and having a conductor for each of the plurality of electrodes (e.g. [0078] i.e. the signal generator 13 is electrically connected to the electrodes 12); 
a connector located on a distal end of the at least one lead opposite the mount, the connector configured to be removably attached to an electrical generator (e.g. Fig. 1A shows the signal generator electrically connected to the electrode mount via a lead and therefore necessarily comprises a connector located on a distal end of the at least one lead opposite the mount, the connector configured to be removably attached to an electrical generator as claimed), 
wherein the connector, the conductors and the electrodes are sized and configured to carry an amount of electrical energy sufficient to reduce a passageway associated with the upper esophageal sphincter after general anesthesia induction (e.g. [0025],[0026], [0072], [0079], [0085] they teach providing a pulse train of  higher than a threshold which  is between 5V to 20V, a current of 10 mA to 50 mA at a frequency of 25 Hz to 150Hz which is overlapping with the claimed range of 20mA to 5 A and 50 to 100 Hz as claimed in claims 3 and 5).  Note: the claim as recited is only directed to an electrode mount comprising electrodes, a lead and a connector at a distal end of the lead that is capable of being connected to an electrical generator. The claim does not positively recite the electrical generator and also does not recite any specific stimulation parameters and the language “the conductors and the electrodes are sized and configured to carry an amount of electrical energy…” is functional recitation).
In the alternative, Tal does not specifically teach a connector that is removably attached to an electrical generator. Martins teaches a system comprising an electrode array that is to be applied to an external neck region of a patient and teaches an electrode array connector (e.g. 533 Fig. 5, [0124]) that is removably attached to an electrical generator. Hamdy teaches a catheter (i.e. electrode mount) comprising electrode (e.g. 14 Fig 1, [0054]) and a comprising a connector (e.g. 22b Fig.1) that is removably attached to a signal generator (e.g. 22a, 20 Fig. 1 [0054],[0056]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the lead of Tal to have a connector that is removably attached to the signal generator as taught by Martins OR Hamdy in order to provide the predictable results of providing a system that can be easily connected or disconnected as required for quick and easy connection or removal.











Regarding claim 8, Tal or Tal in view of Martins OR Hamdy teaches the invention as claimed and Tal further teaches that the electrode mount comprises at least one wand (i.e. the elongate member 11 is considered as a wand e.g. 11 Fig.1A) configured to place the plurality of electrodes (e.g. 12 Fig. 1A) against the neck region of the patient.  
Regarding claims 11-13, Tal or Tal in view of Martins OR Hamdy teaches the invention as claimed and since Tal teaches an electrode mount that is configured to or capable of or configured to engage a neck region of a patient, Tal teaches that the electrode mount is configured to place the plurality of electrodes directly adjacent to an inferior pharyngeal constrictor muscle and the electrode mount is configured to place the plurality of electrodes directly adjacent to a cricopharyngeus muscle and the electrode mount is configured to place the plurality of electrodes directly adjacent to a circular esophageal muscle.   (Note: the language after “configured to” is functional recitation since this is an apparatus claim).
Regarding claim 14, Tal or Tal in view of Martins OR Hamdy teaches the invention as claimed and Tal further teaches an electrical generator (e.g. 13 Figs 1A, B, [0078]). 
Regarding claims 16 and 17, Tal or Tal in view of Martins OR Hamdy teaches the invention as claimed and Tal further teaches the electrical generator as claimed and since they teach that the generator  provides electrical stimulation as discussed above for claim 1 and 14, they teach that the electrical generator is configured to provide an energy sufficient to constrict the upper esophageal sphincter of the patient before and after general anesthesia induction (Note: the claim as recited also does not recite any specific stimulation parameters and the language “is configured to provide an energy sufficient to constrict the upper esophageal sphincter of the patient before and after general anesthesia induction” is functional recitation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




















Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tal et al (U.S. Patent Application Publication Number: US 2015/0374982 A1, hereinafter “Tal” - PREVIOUSLY CITED) in view of Martins et al (U.S. Patent Application Publication Number: US 2016/0310730 A1, hereinafter “Martins”) OR Hamdy (U.S. Patent Application Publication Number: US 2008/0009810 A1, hereinafter “Hamdy”).
Regarding claims 2-5, Tal or Tal in view of Martins OR Hamdy teaches the invention as claimed and Tal further teaches providing an electrical pulse train having an amplitude that is higher than a stimulating threshold of between 5V and 20V (e.g. [0072]), a current between about 10 mA to 50mA, a pulse duration in a range of between about 0.01 millisecond and about 0.5 millisecond and a pulse frequency range of between about 25 Hz and about 150 Hz (e.g. [0025],[0026]). They do not specifically teach that the conductors and the electrodes are sized and configured to carry between about 100 and about 500 watts, between about 20 milliamps and about 5 amps, between about 20 and about 50 volts, and a direct current pulse frequency of between about 50 and about 100 hertz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Tal  OR Tal in view of Martins OR Hamdy with  the conductors being sized and configured to carry between about 100 and about 500 watts, between about 20 milliamps and about 5 amps, between about 20 and about 50 volts, and a direct current pulse frequency of between about 50 and about 100 hertz as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tal et al (U.S. Patent Application Publication Number: US 2015/0374982 A1, hereinafter “Tal” - PREVIOUSLY CITED) in view of Martins et al (U.S. Patent Application Publication Number: US 2016/0310730 A1, hereinafter “Martins”) OR Hamdy (U.S. Patent Application Publication Number: US 2008/0009810 A1, hereinafter “Hamdy”) and further in view of Tal et al (U.S. Patent Application Publication Number: US 2015/0343211 A1, hereinafter “Tal’211” - PREVIOUSLY CITED).
Regarding claim 6, Tal or Tal in view of Martins OR Hamdy teaches the invention as claimed and Tal further teaches providing pulses as discussed above but does not specifically teach that the pulses have a width that is variable.  Tal’211 teaches a device for stimulating the an esophasgeal muscle contraction (e.g. Abstract) and further teaches a generator for providing a variable pulse width (e.g. [0021]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Tal or Tal in view of Martins or Hamdy to have a variable pulse width as taught by Tal’211 in order to provide the predictable results of improving efficacy of the stimulation.   
Claims 1, 3, 7, 9, 10, 11-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldwasser et al (U.S. Patent Application Publication Number: US 2017/0252562 A1, hereinafter “Goldwasser”- PREVIOUSLY CITED) in view of Martins et al (U.S. Patent Application Publication Number: US 2016/0310730 A1, hereinafter “Martins”) OR Hamdy (U.S. Patent Application Publication Number: US 2008/0009810 A1, hereinafter “Hamdy”).
Regarding claims 1 and 3, Goldwasser teaches a system for closing an upper esophageal sphincter of a patient (Note: the language “for closing an upper esophageal sphincter” is intended use), the system comprising: 
an electrode mount (e.g. 1905 Fig. 19, [0134] i.e. electrode patch comprising a pair of electrodes to be placed on a user’s neck) configured to engage an external neck region of the patient; 
a plurality of electrodes attached to the mount and further configured to couple the external neck region of the patient (i.e. a pair of electrodes e.g. 1905 Fig. 19, [0134]); 
at least one lead extending from the mount and having a conductor for each of the plurality of electrodes (i.e. controller may be directly connected to the electrodes (via physical connection, e.g., wire, lead, etc., e.g. [0134] therefore the wire necessarily has a connector to connect to the controller).  
wherein the connector, the conductors and the electrodes are sized and configured to carry an amount of electrical energy (e.g. [0026], [0135],[0139]) sufficient to reduce a passageway associated with the upper esophageal sphincter after general anesthesia induction. Note: the claim as recited is only directed to an electrode mount comprising electrodes, a lead and a connector at a distal end of the lead that is capable of being connected to an electrical generator. As discussed above, the claim does not recite any specific stimulation parameters or sizes for the connector, conductors or electrodes. Since Goldwasser teaches a transcutaneous electrical stimulation device that applies electrical stimulation to the neck of the patient with an amplitude between about 1-40 mA (e.g. [0026]), they teach that the conductors and the electrodes are sized and configured to carry an amount of electrical energy sufficient to substantially fully close the upper esophageal sphincter after general anesthesia induction.)
 Goldwasser does not specifically teach that the connector located on a distal end of the at least one lead opposite the mount is removably attached to an electrical generator. Martins teaches a system comprising an electrode array that is to be applied to an external neck region of a patient and teaches an electrode array connector (e.g. 533 Fig. 5, [0124]) that is removably attached to an electrical generator. Hamdy teaches a catheter (i.e. electrode mount) comprising electrode (e.g. 14 Fig 1, [0054]) and a comprising a connector (e.g. 22b Fig.1) that is removably attached to a signal generator (e.g. 22a, 20 Fig. 1 [0054],[0056]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the lead of Goldwasser to have a connector that is removably attached to the signal generator as taught by Martins OR Hamdy in order to provide the predictable results of providing a system that can be easily connected or disconnected as required for quick and easy connection or removal.






Regarding claim 9 and 10, Goldwasser in view of Martin or Hamdy teaches the invention as claimed and Goldwasser further teaches that the electrode mount comprises a band configured to place the plurality of electrodes against the neck region of the patient and wherein the band is configured to encircle the neck region of the patient (e.g. Abstract Figs. 5,6, 7A,B, 14, 19, [0134] i.e. the  neck-worn controller may be configured as a cord, band, wire, torc, necklace, loop, strap, or the like, and may be rigid or semi-rigid and may be worn at least partially around the subject's neck. The controller may controllably apply one or more waveforms to the electrodes of the electrode pad (e.g., patch) to deliver electrical stimulation).
Regarding claims 11-13, Goldwasser in view of Martin or Hamdy teaches the invention as claimed and since Goldwasser teaches an electrode patch or band that is configured to or capable of being placed on a neck region of a patient, Goldwasser teaches that the electrode mount is configured to place the plurality of electrodes directly adjacent to an inferior pharyngeal constrictor muscle and the electrode mount is configured to place the plurality of electrodes directly adjacent to a cricopharyngeus muscle and the electrode mount is configured to place the plurality of electrodes directly adjacent to a circular esophageal muscle. (Note: the language after “configured to” is functional recitation since this is an apparatus claim).
Regarding claim 14, Goldwasser in view of Martin or Hamdy teaches the invention as claimed and Goldwasser further teaches an electrical generator (e.g. 1907 Fig. 19, [0134] i.e.  The controller generates and applies the waveform). 
Regarding claims 16 and 17, Goldwasser in view of Martin or Hamdy teaches the invention as claimed and Goldwasser further teaches the electrical generator as claimed and since they teach that the generator provides electrical stimulation as discussed above for claim 1 and 14, they teach that the electrical generator is configured to provide an energy sufficient to constrict the upper esophageal sphincter of the patient before and after general anesthesia induction (Note: the claim as recited also does not recite any specific stimulation parameters and the language “is configured to provide an energy sufficient to constrict the upper esophageal sphincter of the patient before and after general anesthesia induction” is functional recitation).
Regarding claim 15, Goldwasser in view of Martin or Hamdy teaches the invention as claimed and Goldwasser further teaches that the electrical generator is battery powered and is portable since it is a neck worn device (e.g. e.g. Abstract Figs. 5,6, 7A, B, 14, 19, [0134],[0135]). They do not specifically teach that it weighs less than 50 pounds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Goldwasser in view of Martin and Hamdy with the weight of the electrical generator being less than 50 pounds as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792